Citation Nr: 0217505	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1. Entitlement to a disability evaluation greater than 
assigned for post-traumatic stress disorder ("PTSD"), 
currently evaluated as 10 percent disabling.

2. Entitlement to a disability evaluation greater than 
assigned for hearing loss, currently evaluated as zero 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  


FINDINGS OF FACT

1. The appellant's PTSD is characterized by occupational and 
social impairment with reduced reliability and 
productivity due to panic attacks, difficulty in 
understanding complex directives, disturbances of mood and 
motivation and difficulty in establishing and maintaining 
effective social and work relationships.  

2. The preponderance of VA audiometric examinations discloses 
pure tone decibel loss measurements and speech 
discrimination scores warranting numeric designations 
resulting in a non-compensable evaluation for hearing 
loss.    






CONCLUSIONS OF LAW

1. The criteria for assignment of a 50 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

2. The criteria for a compensable evaluation for hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

The appellant seeks disability ratings greater than assigned 
for PTSD and for hearing loss.  

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhancing the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA; see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002); and effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629].  

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record 
and is of the opinion that the provisions of the VCAA have 
been satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original 
rating decision dated in November 2001, setting forth the 
general requirements of then-applicable law pertaining to 
the establishment of claims of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in April 2002 as well as in Supplemental 
Statements of the Case dated in 2000.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a), (b) and (c).  In particular, VA advised the appellant 
that it was his responsibility to report where he had 
obtained medical treatment for the disorders at issue by 
letter dated in December 2000.  In May 2001, the appellant 
reported that he had obtained care from the VA Medical 
Center in Des Moines, Iowa for his hearing loss; and from 
the "Vet's Center" in Des Moines for PTSD.  VA obtained the 
records from the Vet's Center in June 2001.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A (d).  VA 
psychiatric examinations were conducted in October 2001, 
January 2002 and audiometric examinations were conducted in 
October and November 2001, April 2002


Given the extensive development undertaken by the both the 
RO and the Board; the fact that the appellant has pointed to 
no other evidence which has not been obtained; and the 
disposition favorable to the appellant as to the rating 
claim pertaining to PTSD, the Board finds that the record is 
ready for appellate review.    


The Merits of the Claims

The appellant's rating claims are to be decided based upon 
the application of a schedule of ratings, which is 
predicated upon the average impairment of earning capacity.  
See 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  
Separate diagnostic codes identify various disabilities.  
See 38 C.F.R. Part 4.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location, and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions 
of functional origin.  See 38 C.F.R. § 4.20.

The degree of impairment resulting from a disability 
involves a factual determination of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  Where, as here, the appellant's disability 
rating claims have been in continuous appellate status since 
the original assignment of service-connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 U.S.C.A. 7104; 
38 C.F.R. 4.2, 4.6.

Increased Rating for PTSD

The following rating criteria are applicable to this matter:  

A 100 percent evaluation is for application 
where there is total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name. 
	
A 70 percent rating is to be assigned where 
there is occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including 
work or a worklike setting); inability to 
establish and maintain effective relationships. 
	
A 50 percent rating is to be assigned where 
there is occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships. 

A 30 percent rating is for application where 
there is occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events). 

A 10 percent rating is to be assigned where 
there is occupational and social impairment due 
to mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled by 
continuous medication. 

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Mental Disorders (2002).  As noted above, a 10 
percent disability rating is presently in effect for the 
psychiatric disorder.  
 
The Board has carefully considered all of the evidence of 
record and is of the opinion that the evidence of record 
since the inception of the claim supports the assignment of 
a 50 percent rating, but no higher.  Fenderson, supra.  

Shortly after receipt of the appellant's claim of service 
connection for PTSD, VA medical treatment records generated 
by the Des Moines, Iowa, VA Medical Center were received.  
In a May 1988 report, it was noted that among other 
complaints, the appellant was having "guilt feelings" about 
his service in Vietnam.  He expressed a desire to obtain a 
"way out," and spoke of suicide.  

The appellant underwent a VA psychiatric examination in 
January 2001.  He denied having nightmares, but reported 
that he experienced intrusive thoughts of Vietnam on a 
weekly basis, and that he was preoccupied with them.  He 
expressed feelings of hopelessness, low self-esteem, 
decreased concentration, irritability, and past suicidal 
thoughts.  During the course of a follow-up examination in 
February 2001, it was noted that the appellant had been 
divorced, and that he had not had any contact with his ex-
wife or his adult son.  The appellant was also noted to have 
become socially isolated.  He then denied that he continued 
to have feelings of hopelessness and low self-esteem, but 
stated that he continued to have a low tolerance level for 
other persons.   

The appellant underwent a further VA mental disorders 
examination in October 2001.  It was noted that the 
appellant's VA treating nurse had recently recorded that the 
appellant had few PTSD-symptoms, and that he had more 
difficulty with depression than anxiety.  In particular, the 
nurse reported that the appellant was not preoccupied with 
thoughts of Vietnam or that he was having sleep 
disturbances.  The appellant was again noted to be living 
alone, without significant social or familial contact or the 
desire to develop either.  He again reported that he would 
easily become angry, and that he preferred to be alone and 
remain secure from where others could observe him.  The 
appellant was diagnosed to have depression and PTSD of mild 
symptomatology.    

In a June 2001 letter, K.L. Mach, MS, reported that she was 
the appellant's counselor at a "Vet Center," and that the 
appellant had been so treated for approximately four years.  
She stated that the appellant complained of sleep 
disturbances, socially isolative tendencies, depression, 
relationship problems and anxiety.  

Ms. Mach also observed that the appellant had focused his 
"trauma work" on an in-service experience where the 
appellant was involved in emergency operations in Vietnam 
involving the crash of a supply helicopter:  while serving 
as a crewmember of an artillery battery, the appellant had 
assisted in an all-day fire support mission when later that 
night, a helicopter carrying ammunition crashed and began to 
burn.  The appellant was cited in a commendation for 
rescuing the crewmembers, as well as removing ammunition 
from in and around the burning aircraft.       

In September 2002, the appellant presented testimony before 
the undersigned via a videoconference hearing.  In 
substance, the appellant reported that he had difficulty 
obtaining and maintaining employment.  He stated that 
although he had been employed working at a golf course, he 
only enjoyed working outdoors where he could work by 
himself.  He added that if he worked with others, he 
experienced increased stress.  

The appellant stated that he did not socialize with others 
and that after work he would just "home and sit in [his] 
apartment," nor would he go to sporting events or movies, 
and he had no interest in pursuing hobbies.  He related that 
he would only do grocery shopping after work and that he was 
uncomfortable around crowds.  The appellant stated that he 
would only sit with his back to the wall in restaurants, and 
that at least once or twice a week he would have panic 
attacks.  He added that he and his wife divorced because he 
had become withdrawn and was experiencing arguments and 
flare-ups of his anger.  He added that although he had tried 
to date other women since that time, he had not been able to 
establish a relationship.  The appellant testified that it 
was difficult for him to understand complex commands.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); See Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran. See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

First, the October 2001 VA mental disorders examination 
indicated that the appellant's symptoms appeared to be 
attributable to non-service-connected depression.  However, 
the record throughout the course of the claim indicates that 
the appellant has had other symptoms that were linked to 
PTSD.  These include periodic suicidal rumination and 
difficulty in establishing and maintaining effective work 
and social relationships.  

In this matter, an integral component of the Board's 
determination as to the probative value of evidence is the 
evaluation of the appellant's testimony.  Having carefully 
considered the appellant's testimony in September 2002, the 
Board finds the appellant to have been very credible, 
sincere and forthright in the description of his symptoms 
and their effect upon his social and industrial functioning.  
His decision to appear for a hearing was very wise and his 
representative ably assisted him.

While the appellant possesses no medical credentials, and 
thus is not competent to diagnosis a mental disorder or to 
provide medical findings, he is competent to provide 
testimony concerning his day to day functioning, 
particularly in an employment setting.  The Board found the 
appellant's spontaneous description of his social and 
especially his employment circumstances to be both 
compelling and convincing.   This description indicates much 
reduced reliability and productivity because of his 
ineffectiveness in establishing relationships, difficulty in 
understanding complex directives and disturbances of 
motivation and mood.  Specifically, the Board finds the 
nature and limitations of his employment points to the 
conclusion that his PTSD is significantly more disabling 
than it appeared in the examination setting.  

In these circumstances, the evidence fits within the 
criteria for the assignment of a 50 percent rating, and the 
appeal will be granted to that extent.  

The Board has also considered whether the assignment of a 70 
percent disability rating would be appropriate, but finds 
that the evidence in this regard clearly preponderates 
against such an award.  The appellant is employed; the 
record does not indicate obsessional rituals that interfere 
with routine activities; his speech is not now, nor has it 
ever been shown to be illogical or inappropriate; and a 
neglect of personal hygiene is not indicated.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993); Fletcher v. Derwinski, 1 
Vet. App. 394 (1991).  

A 50 percent rating for PTSD will therefore be granted.


Increased Rating for Hearing Loss

In evaluating service-connected hearing impairment, 
disability ratings are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test. 
38 C.F.R. § 4.85.  The results are then analyzed using 
Tables VI, VI A and VII contained in 38 C.F.R. § 4.85.

Having carefully considered the evidence of record with 
application of the pertinent regulations, the Board is of 
the opinion that the clinical test results and other 
evidence clearly preponderate against the claim.

The appellant sought service connection for hearing loss by 
application received in December 2000.  In due course of the 
development of the claim, VA audiometric testing in October 
2001 revealed the following pure tone thresholds, in 
decibels:





HERTZ



XX
1000
2000
3000
4000
RIGHT
XX
30
75
85
90
LEFT
XX
30
45
45
60

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 100 percent in the left ear.

VA audiometric testing in April 2002 revealed the following 
pure tone thresholds, in decibels:




HERTZ



XX
1000
2000
3000
4000
RIGHT
XX
30
70
85
80
LEFT
XX
40
35
45
45

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 92 percent in the left ear.

Under the applicable criteria, the degree of disability for 
bilateral service-connected hearing loss disability is 
determined by application of a rating schedule that 
establishes eleven auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI 
(deafness). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2002).

With due application of the provisions of 38 C.F.R. § 4.85, 
the October 2001 audiometric testing results in a zero 
percent evaluation of the appellant's hearing loss.  This is 
derived from intersecting the average left ear pure tone 
threshold of 45 with the percentage of speech discrimination 
of 100%, resulting in a numerical designation of I.  Because 
the average right ear pure is 30 decibels or less at 100 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment is obtained from 
either Table VI or Table VIa, whichever results in a higher 
numeral.  38 C.F.R. § 4.86(b).  Here, the higher numerical 
designation is VI from Table VIA.  This numeral is then 
elevated to the next higher numeral, or VII.  Id.  
Intersecting the left ear designation of I with the right 
ear designation of VII results in a zero percent evaluation 
under 38 C.F.R. § 4.85, Table VII.  

Similarly, intersecting the average left ear pure tone 
threshold of 41 with the percentage of speech discrimination 
of 92%, results in a numerical designation of I.  Because 
the average right ear pure is 30 decibels or less at 100 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment is obtained from 
either Table VI or Table VIa, whichever results in a higher 
numeral.  38 C.F.R. § 4.86(b).  Here, the higher numerical 
designation is VIII from Table VI.  This numeral is then 
elevated to the next higher numeral, or IX.  Id.  
Intersecting the left ear designation of I with the right 
ear designation of IX results in a zero percent evaluation 
under 38 C.F.R. § 4.85, Table VII.  

As the Court has recognized, adjudicators at the RO and the 
Board have very little scope of review when the issue 
involves the evaluation of a hearing disability.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992) ("Assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.")   Apart from assuring that the entries on the 
test reports are properly read, the process of evaluating a 
hearing loss is entirely "mechanical." Either the 
audiometric test results do demonstrate entitlement or they 
do not.  In this instance, they do not, and there is no 
approximate balance of positive and negative evidence.  The 
appeal for a disability rating greater than assigned is 
accordingly denied.  


ORDER

A 50 percent rating for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.

A rating greater than zero percent for hearing loss is 
denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

